DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 filed October 18th 2022 are currently pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments filed October 18th, 2022 are acknowledged. In view of Applicant’s amendments, the pending 35 U.S.C. 112 paragraph B rejections of record are withdrawn. Applicant's arguments, filed 10/18/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
Claim Rejections - 35 USC § 103-Rejection(s) Maintained
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claim(s) 1-3, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brooke (Stentrophomas Maltophilia: An emerging global opportunistic pathogen. Clinical Microbiology Reviews pages 2-41 published 2012), Darouiche (US Patent 6,475,434 published 11/5/2002) and Zou (Modern Preventive Medicine Vol. 43 pages 1287-1290. Published April 2016).
  Brooke teaches Stentrophomas Maltophilia (S. Maltophilia) is a gram negative multidrug resistant bacterial pathogen of the respiratory tract (page 1 right col., page 4 right col.).  A signature feature of S. Maltophilia is the formation of biofilms on solid surfaces and bronchial epithelial cells of human patients. Upon the formation of biofilms on lung epithelial cells, said pathogen invades into bronchial cells (page 3, page 13 left-right col., page 21 right col.).
 Regarding the limitation of claims 2-3, Brooke teaches S. Maltophilia infections are prevalent in patients with cystic fibrosis (page 22 right col. to page 23 right col.). Brooke teaches that S. Maltophilia is a dangerous pathogen for cystic fibrosis patients, as the accumulation of mucous in said patient provides a favorable environment for S. Maltophilia to grow (page 25 left col. and right col.). The sputum of cystic fibrosis patients contains a mix of glycoproteins and high molecular weight DNA that yields a viscous physical barrier that protects bacterial inhabitants from the antimicrobial activities of pharmaceutical agents. Said barrier can bind to the administered pharmaceutical agent, and interfere with the drugs ability to enter the bacterial cell (page 24 right col.). Brooke further teaches that the incidence of S. Maltophilia hospital acquired infections is increasing, particularly in the immunocompromised patient population, and therefore, said immunocompromised patients represent subjects in need of suppressing the growth of said infection (page 3 right col through page 4, page 7). 
However, Brooke does not teach treating the gram negative, biofilm causing S. Maltophilia infection in a subject comprising administering N-acetylcysteine to said subject.  
Darouiche teaches the administration of N-acetylcysteine as the sole active agent in buffered saline solutions in order to effectively eradicate gram negative biofilms (col. 7 lines 1-20, col. 15 lines 1-10, claims 11-15). Darouiche teaches that N-acetylcysteine is a biofilm penetrating agent, which disrupts the biofilm of the microorganism, attacks the microorganism and prevents the growth or proliferation of the biofilm (col. 4 lines 55 to col. 5 line 20, col. 6 lines 20-50). Administration of said biofilm penetrating n-acetylcysteine composition to human subjects and human tissue in therapeutically effective amounts is embodied in the methodology of Darouiche (col. 5 lines 40-50, col. 8 lines 30-35).
Zou teaches the administration of N-acetylcysteine to treat common respiratory pathogens. As shown in Table 1, compositions consisting of 5 mg/mL N-acetylcysteine in the carrier PBS are effective at completely inhibiting S. Maltophilia bacterial growth (Table 1 page 1289,  嗜麦芽窄食单胞菌 is Stentrophomonas maltophilia as shown in page 1288 left col., see section 1.1 on page 1288).  
It would have therefore been prima facie obvious to one of ordinary skill in the art prior to the time of the invention to administer the biofilm penetrating and S. Maltophilia inhibiting N-acetylcysteine of Darouiche and Zou in order to effectively suppress the growth of S. Maltophilia in a subject with a S. Maltophilia infection, arriving at the claimed methodology with a reasonable expectation of success.
Motivation to administer N-acetylcysteine to a subject comprising a S. Maltophilia infection logically flows from the fact that a signature feature of a S. Maltophilia infection is the formation of biofilms on bronchial epithelial cells of human patients, and N-acetylcysteine was recognized in the art at penetrating and disrupting gram-negative biofilms as well as eradicating S. Maltophilia bacterial growth. Accordingly, said artisan would have been motivated with a reasonable expectation of success that administration of the biofilm penetrating and S. Maltophilia inhibiting N-acetylcysteine of Darouiche and Zou to a subject with an S. Maltophilia infection would have disrupted the biofilm and inhibited the pathogenesis of S. Maltophilia in the subject, thereby treating the infection. 
Regarding the limitation wherein the therapeutically effective amount of n-acetylcysteine prevents lung colonization by S. Maltophilia by inhibiting the formation of biofilms, such a limitation is an inherent property of the therapeutically effective amount of n-acetylcysteine taught by Brooke, Darouiche and Zou administered to the subject with the S. Maltophilia infection. Properties (such as inhibition of biofilm formation and prevention of lung colonization of S. Maltophilia) that accrue from a process step of administering a S. Maltophilia infection inhibiting and biofilm treating amount of n-acetylcysteine are considered characteristic features of the claimed regimen.  
 It is noted that MPEP 2112.02 discusses the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on". In the present case the burden is shifted to Applicant to prove that the S. Maltophilia infection inhibiting and biofilm treating amount of n-acetylcysteine will not inhibit biofilm formation and prevent lung colonization of S. Maltophilia in the patient comprising an S. Maltophilia infection taught by the prior art above. 
 
Applicant traverses the rejections of record. Applicant asserts that Brooke fails to teach the administration of n-acetylcysteine to a patient comprising a S. Maltophilia infection in order to treat biofilm formation in said subject and the combination of Darouiche and Zou fail to cure the deficiencies of Brooke. Applicant argues that Darouiche only teaches the use of N-acetylcysteine for treating biofilms on medical devices and is silent with regard to its administration to prevent lung colonization by S. Maltophilia. Applicant also argues that while Zou teaches administration of N-acetylcysteine to inhibit S. Maltophilia growth in cell-culture, Zou does not teach treating S. Maltophilia biofilms with N-acetylcysteine. Applicant further opines that the therapeutic response of N-acetylcysteine is unpredictable as shown in the working examples wherein doses of n-acetylcysteine that are effective at inhibiting S. Maltophilia in cell culture are not effective at inhibiting bacterial growth when present in a biofilm. 
 
Response to Arguments
Applicant’s arguments, filed 10/18/2022 are acknowledged and have been carefully considered but remain unavailing. 
 Regarding Applicant’s contention that Brooke does not specifically teach the administration of n-acetylcysteine to prevent lung colonization by S. Maltophilia in patients that comprise chronic lung disorders, the Examiner acknowledges and does not dispute Applicants contention that none of the prior art references explicitly teach the methodology as claimed. However, the Examiner recognizes that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum. It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208, USPQ 871 (CCPA 1981). In the present case, while Brooke teaches that the hallmarks of a gram negative S. Maltophilia infection is the formation of biofilms on bronchial epithelial cells of human patients, the combination of Darouiche and Zou teach that (1)  N-acetylcysteine was recognized in the art at penetrating and disrupting gram-negative biofilms and (2) N-acetylcysteine is effective at eradicating S. Maltophilia bacterial growth. Taken as a whole, the combined prior art guides one of ordinary skill in the art to administer the biofilm penetrating and S. Maltophilia inhibiting N-acetylcysteine of Darouiche and Zou to a subject with an S. Maltophilia infection, with a reasonable expectation that the administered n-acetylcysteine would have disrupted the biofilm and inhibited the pathogenesis of S. Maltophilia in the subject, thereby treating the infection. 
Regarding Applicant’s contention that a skilled artisan would not have administered the n-acetylcysteine of Darouiche to a human subject in need as the teachings of Darouiche are directed to administer n-acetylcysteine to treat gram-negative biofilms on medical devices, the examiner is not persuaded. Applicant is reminded of MPEP 2123 wherein “[A] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843.  Additionally, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
 In the present case, the claims do not exclude locations or surface wherein the biofilm is present. Further, Darouiche neither discredits nor discourages the administration of n-acetylcysteine to a human patient in order to treat biofilms in a subject in need. Rather, Darouiche teaches that N-acetylcysteine is a biofilm penetrating agent, which disrupts the biofilm of the microorganism, attacks the microorganism and prevents the growth or proliferation of the biofilm, and is suitable to be administered to human subjects in therapeutically effective amounts (col. 4 lines 55 to col. 5 line 50, col. 6 lines 20-50, col. 8 lines 30-35). 
Next, regarding Applicant’s contention that the combined prior art is silent with regard to administer n-acetylcysteine to prevent lung colonization by S. Maltophilia, the ability of n-acetylcysteine to prevent lung colonization by S. Maltophilia is a property of the administered therapeutically effective amount of n-acetylcysteine to said patient, which is embraced within the combined teachings of Brooke, Darouiche and Zou. Zou already established that n-acetylcysteine is efficacious at inhibiting gram negative S. Maltophilia pathogenesis. Coupled with the fact that Darouiche teaches the same n-acetylcysteine is effective at treating gram negative biofilm development in human subjects, said skilled artisan would have predicted that the administration of the S. Maltophilia inhibiting n-acetylcysteine would have further prevented biofilm lung colonization upon administration. 
Thirdly, regarding Applicant’s contention that the response by N-acetylcysteine is unpredictable as sub MIC doses of n-acetylcysteine slowed down S. Maltophilia isolates while concentrations above MIC were bactericidal against said biofilms, the examiner does not agree that such results are unpredictable, but rather demonstrate that the inhibition of biofilm formation by NAC is dose-dependent. The inventor confirms as much as recited on pages 6-7 of the specification. Considering the combined prior art teaches the use of the same agent to treat S. Maltophilia pathogenesis and gram-negative biofilm formation within the therapeutically effective amount claimed in claims 1-3, 7-8 and 10, said skilled artisan would have predictably arrived at the treatment of S. Maltophilia biofilms using the claimed amount of NAC with a reasonable expectation of success. 
 
Claim(s) 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brooke (Stentrophomas Maltophilia: An emerging global opportunistic pathogen. Clinical Microbiology Reviews pages 2-41 published 2012), Darouiche (US Patent 6,475,434 published 11/5/2002) and Zou (Modern Preventive Medicine Vol. 43 pages 1287-1290. Published April 2016) as applied to claims 1-3, 7-8 and 10 in view of Ungheri (WO2004/00298 published 12/31/2003).
  
 As disclosed above, the combination of Brooke, Darouiche and Zou render obvious the administration of n-acetylcysteine to a subject comprising an S. Maltophilia infection, as the signature feature of a S. Maltophilia infection is the formation of biofilms on bronchial epithelial cells of human patients and N-acetylcysteine was recognized in the art at penetrating and disrupting gram-negative biofilms as well as eradicating S. Maltophilia bacterial growth. 
 However, the combination of Brooke, Darouiche and Zou do not specifically teach peroral or inhalation administration of n-acetylcysteine to the subject comprising a S. Maltophilia infection. Nor does the combination of Brooke, Darouiche and Zou teach wherein n-acetylcysteine is administered in a dose of 100-4600 mg per day. 
Ungheri teaches the method of treating biofilms in a subject in need comprising administering a therapeutically effective amount of n-acetylcysteine (page 1 line 25 to page 2 line 5). Oral administration of n-acetylcysteine in tablet form, or alternatively inhalation of n-acetylcysteine via aerosol formulation is embraced in Ungheri (page 3 lines 5-10). Ungheri further teaches that n-acetylcysteine in doses of 200-1800 mg/day, administered once or multiple times per day is effective at reducing biofilm development in the subject (page 3 lines 15-25). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the biofilm penetrating and S. Maltophilia inhibiting N-acetylcysteine of Brooke, Darouiche and Zou via an inhalable aerosol in view of Ungheri. Motivation to administer said n-acetylcysteine formulation as an inhalable aerosol flows logically from the fact that n-acetylcysteine in aerosol form was art-recognized at reducing biofilm development a subject in need. Accordingly, said artisan would have readily predicted that administration of the biofilm penetrating and S. Maltophilia inhibiting N-acetylcysteine of Brooke, Darouiche and Zou via an inhalable aerosol would have effectively delivered the n-acetylcysteine to the targeted tissue, thereby penetrating the biofilm and treating the S. Maltophilia infection.
 Secondly, said skilled artisan would have found it prima facie obvious to administer said biofilm penetrating and S. Maltophilia inhibiting N-acetylcysteine of Brooke, Darouiche and Zou in a dose of 200-1800 mg per day in view of Ungheri. Motivation to administer N-acetylcysteine in a dose of 200-1800 mg/day flows logically from the fact that said dose was taught by Ungheri as effective at inhibiting biofilms in a subject in need. Thus, said skilled artisan would have readily predicted that administration of biofilm penetrating and S. Maltophilia inhibiting N-acetylcysteine of Brooke, Darouiche and Zou, in a dose of 200-1800 mg/day would have effectively treated biofilm formation and the S. Maltophilia infection in the afflicted patient.  
 
Applicant traverses. Applicant asserts that the combination of Brooke, Darouiche and Zou do not teach nor suggest the methodology embraced within claims 1-3, 7-8 and 10 and the combination of Ungheri fail to cure the deficiencies of the combined prior art above. 
Response to Arguments
Applicant’s arguments are acknowledged and have been carefully considered but remain unpersuasive. Arguments pertaining to the combination of Brooke, Darouiche and Zou and the rejection of claims 1-3, 7-8 and 10 have been addressed above. Secondly, Applicant has not specifically pointed out the deficiencies of Ungheri. As such, there rejections of record are maintained for the reasons above.
 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628